COURT OF APPEALS OF VIRGINIA


Present:    Chief Judge Fitzpatrick, Judge Bumgardner and
            Senior Judge Hodges


THE GOODYEAR TIRE & RUBBER COMPANY AND
 TRAVELERS INDEMNITY COMPANY OF ILLINOIS
                                             MEMORANDUM OPINION*
v.   Record No. 2092-00-3                         PER CURIAM
                                               DECEMBER 28, 2000
DIANE N. NEWCOMB


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (James A. L. Daniel; Martha White Medley;
             Daniel, Vaughan, Medley & Smitherman, P.C.,
             on brief), for appellants.

             (Stephen G. Bass; Carter, Craig, Bass,
             Blair & Kushner, P.C., on brief), for
             appellee.


     The Goodyear Tire & Rubber Company and its insurer

(hereinafter referred to as "employer") contend that the

Workers' Compensation Commission erred in finding that Diane N.

Newcomb (claimant) proved that the deQuervain's disease in her

right wrist and the epicondylitis in her right elbow and

disability related thereto were causally related to her November

2, 1992 compensable left arm injury.     Upon reviewing the record

and the briefs of the parties, we conclude that this appeal is

without merit.     Accordingly, we summarily affirm the

commission's decision.     See Rule 5A:27.

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).      "The

actual determination of causation is a factual finding that will

not be disturbed on appeal if there is credible evidence to

support the finding."   Ingersoll-Rand Co. v. Musick, 7 Va. App.

684, 688, 376 S.E.2d 814, 817 (1989).    "Questions raised by

conflicting medical opinions must be decided by the commission."

Penley v. Island Creek Coal Co., 8 Va. App. 310, 318, 381 S.E.2d

231, 236 (1989).

     In ruling that claimant sustained her burden of proving a

compensable change-in-condition, the commission found as follows:

          [T]he claimant has established that she
          developed right deQuervain's syndrome and
          epicondylitis as a result of overuse of [her
          right] extremity necessitated by the November
          2, 1992, injury to her left arm. . . . [W]e
          note the consistent medical reports of Dr.
          [Anthony] DeFranzo causally relating the
          right arm condition to this accident. We
          have reviewed all medical reports in the
          record . . . . We can find nothing in these
          reports to indicate that the claimant's
          problem is the result of a condition other
          than that diagnosed by Dr. DeFranzo. We note
          that a 1993 a [sic] nerve conduction study
          specifically ruled out carpal tunnel
          syndrome. Any finding that the claimant had
          osteoarthritis appeared to be incidental to
          other treatment she received. We also note
          there was never any definitive diagnosis of
          this condition, only a suspicion. We are
          cognizant of the report of Dr. [Stephen]
          Leibovic, who has found the claimant does not
          have deQuervain's disease, but had CMC
          synovitis and multiple inflammatory
          complaints known as diffuse synovitis or

                                 - 2 -
          fibromyalgia. We find, after considering all
          medical reports, that Dr. DeFranzo is in the
          best position to determine the nature of
          claimant's condition. He has treated her for
          more than seven years, and has had the
          opportunity to observe her on a regular
          basis. In his deposition, he was positive in
          his diagnosis of deQuervain's syndrome,
          noting that perhaps at the time she was
          evaluated by Dr. Leibovic it was after she
          had received treatment by injection and her
          symptoms were not as acute.

     "Medical evidence is not necessarily conclusive, but is

subject to the commission's consideration and weighing."

Hungerford Mechanical Corp. v. Hobson, 11 Va. App. 675, 677, 401

S.E.2d 213, 215 (1991).    In its role as fact finder, the

commission was entitled to weigh the medical evidence, to accept

Dr. DeFranzo's opinions, and to reject Dr. Leibovic's opinions.

Dr. DeFranzo's medical records and opinions, coupled with

claimant's testimony, constitute credible evidence to support the

commission's decision.    During his deposition, Dr. DeFranzo did

not indicate that any of his opinions regarding the causation of

claimant's right arm problems would change as a result of

receiving information from employer's counsel regarding claimant's

medical records and past medical treatment.   "'[W]hen an attending

physician is positive in his diagnosis . . . , great weight will

be given by the courts to his opinion.'"   Pilot Freight Carriers,

Inc. v. Reeves, 1 Va. App. 435, 439, 339 S.E.2d 570, 572 (1986)

(citations omitted).   "The fact that there is contrary evidence in

the record is of no consequence if there is credible evidence to


                                - 3 -
support the commission's finding."    Wagner Enters., Inc. v.

Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35 (1991).

     For the reasons stated, we affirm the commission's decision.

                                                           Affirmed.




                              - 4 -